Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s Response filed on 9/14/2020 has been considered.
Claims 23-42 are pending in this application and an action on the merits follows.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Application No. 12/953,178 Although the claims at issue are not identical, they are not patentably distinct from each other.


	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 23-25, 26-28, 31-34, 36-39, 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degliantoni et al. (U.S. Patent Publication No. 2008/0217397, referred to as Degliantoni), in view of Seifert et al. (U.S. Patent No.  2007/0069013, referred to as Seifert) and further in view of Farley et al. (U.S. Patent Publication No. 20100159907, referred to as Farley).

Regarding claims 23-25, 26, 27-28, 31-32, 33-34, 36-39, 41-42, Degliantoni teaches generating, by an access device, an authorization request message for a transaction conducted by a consumer with a merchant, after the access device interacts with a portable consumer device; (Fig. 3, 302, POS, [0009])
sending, by the access device, the authorization request message to a server computer in a payment processing network; receiving, by the access device and from 
wherein the server computer forwards the authorization request message to an issuer, receives an authorization response message from the issuer, and modifies the authorization response message to include receipt preference data to create the modified authorization response message,  (if the acquirer determines that the transaction is eligible for an award, the acquirer encodes promotion data within the payment authorization request data for form a revised payment authorization request message for transmitting over the network to the issuer. The revised authorization request message has the appropriate promotion data embedded therein that reflects the type/nature of the specific award being given as well as the amount of the award, [0042], The acquirer transmits the revised payment authorization request to the transaction processing network, and in operation 308, the issuer receives the payment authorization requests. If the payment authorization request is granted, [0043].
 Degliantoni substantially discloses the claimed invention, however does not explicitly disclose the receipt preference data stored in the server computer, and indicating the consumer's preferences for receiving receipts from multiple merchants, and provided to the server computer by the consumer before the transaction; and 

However, Seifert teaches the customer may be involved in dictating how the receipt should be formatted and what data it might include. This could be accomplished in a pre-registration process prior to making a transaction such that the desired electronic receipt is automatically generated, [0019-0020], paper receipt [0008] mobile phone, [5,7, 33-34, 47].
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Degliantoni to include the above limitations, as taught by Seifert, in order to facilitate direct input to downstream accounting and/or reporting activities and automate statutory filings, (Seifert, paragraph [0006]).
the portable consumer device is a credit card, [0048],
the access device is a POS terminal, [0035], 
the authorization request message is sent from the access device to the server computer in the payment processing network via an acquirer computer, [0042-43].
Degliantoni substantially discloses the claimed invention, however does not explicitly disclose data in the form of a code or binary data to create the modified authorization response message.

It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Degliantoni to include the above limitations, as taught by Farley, in order to provide a more secure system, (Farley, [0003]).


Claims 30, 40, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degliantoni, Farley  and Seifert combination, in view of Herman et al. (U.S. Patent No. 2002/0073043, referred to as Herman)

Regarding claims 30, 40, the combination specifically Seifert teaches receipt preference data includes receipt format but does not explicitly teach sending an alert message to the consumer, receipt preference data includes delivery channel, file type, and conditions for receipts, However Herman teaches XML format, paragraph [0725], notify customer of new events, paragraph [0016], offer conditions, paragraph [0750], delivery details, paragraph [0119].
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of combination, to include the above .

Allowable Subject Matter

Claims 29 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to Farley reference being used in the current rejection.
Applicant argues that the prior art does not teach “receiving, by the access device and from the server computer in the payment processing network, a modified authorization response message including an indication that the transaction is approved, and the receipt preference data; creating, by the access device, a receipt according to the user's preferences using the receipt preference data comprising the code or the binary data”. 
Examiner does not agree and argues that the combination of the references teaches the above limitations. Degliantoni teaches the promotion data may be encoded within a payment authorization response message,[0039], transaction is codes). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627    


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627